Citation Nr: 0123735	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

The veteran had active military service from April 1944 to 
February 1946.  The appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the appellant's claim.

In January 2000, the Board issued a decision denying service 
connection for the cause of the veteran's death, on the basis 
that the claim was not well grounded.  A motion for 
reconsideration was subsequently filed, through the 
appellant's representative, in April 2000, accompanied by a 
statement of a physician, D. T. R., M.D. (Dr. R), in support 
of the claim.  The motion for reconsideration was denied by 
the Vice Chairman of the Board in June 2000.  The Board then 
referred the newly submitted evidence to the RO for 
consideration as an attempt to reopen the claim.  The RO 
issued a rating decision in August 2000, in which it again 
denied the appellant's claim for service connection for the 
cause of the veteran's death.

The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the Secretary filed a motion with the Court to 
vacate and remand the Board decision, based upon a change in 
law, discussed in detail below.  The Court granted the motion 
in January 2001, and the claim is again before the Board.


FINDINGS OF FACT

1.  The appellant and the veteran were married in 1957, and 
remained married at the time of his death in March 1997.  The 
veteran was 72 years of age, and was service connected for an 
eye disorder, rated as 0 percent disabling since 1955.

2.  The veteran died of respiratory failure due to severe 
emphysema as a result of tobacco use.  He also had congestive 
heart failure and diabetes.

3.  The probative and competent evidence of record indicates 
that the veteran first began using tobacco prior to active 
service.


CONCLUSION OF LAW

The veteran's death was not caused or substantially or 
materially contributed to by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1310, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

As noted by the motion proposed by the Secretary and granted 
by the Court, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159, effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45,620-632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas, supra.

The VCAA now mandates specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, delineates a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and provides for an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  The Act establishes very 
specific requirements for giving notice to claimants of 
required information and evidence.  38 U.S.C.A. §§ 5103-
5103A.  After receiving an application for benefits, VA is 
required to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence not already submitted, which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records, and describe any further action 
which VA will take.  If the records sought are Federal 
department or agency records, VA must continue its efforts 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.

As noted above, VA has also revised the provisions of 38 
C.F.R. § 3.159, effective November 9, 2000, in view of the 
new statutory changes.  These regulatory changes implement 
the statute passed by Congress, and do not create additional, 
substantive rights.  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).

The central rationale underlying the motion and subsequent 
Court order was that the January 2000 Board decision denied 
the appellant's claim for service connection for the cause of 
the veteran's death on the basis that the claim was not well 
grounded under the law, and that the VCAA has since 
eliminated that statutory and judicial doctrine.  The motion 
and Court order did not specify any potential developmental 
deficiencies in the January 2000 Board decision, and the 
Board finds that further development is not required to 
comply with the heightened duty to assist mandated by the 
Act.  In this regard, the appellant was provided a decision 
letter that explained why her claim was denied, an August 
1997 development letter which requested information that 
would develop her claim, and an October 1997 statement of the 
case detailing the information needed to successfully 
prosecute the claim.  Following the submission of the 
evidence discussed below, the RO issued a supplemental 
statement of the case in May 1998.  The Board finds it is 
reasonable to conclude that the notice requirements of the 
VCAA have been met.  

In a similar manner, the Board finds that the RO has obtained 
all relevant medical evidence pertinent to the claim.  The 
appellant has not stated that the veteran received VA 
treatment for the emphysema which caused his death, and 
sufficient private treatment records, discussed in detail, 
were obtained.  It does not appear that further records are 
available that would develop this claim.  Finally, the 
appellant submitted a lay statement from the veteran's first 
wife to support the claim.  Thus, the record appears to be 
complete.

Moreover, after the Court's remand of this matter, the 
Board's Chief Counsel wrote to the appellant in March 2001, 
with copies to her representative, to provide an opportunity 
for the submission of additional argument and evidence in her 
appeal.  In response, the representative submitted a Written 
Brief Presentation in August 2001, arguing, in essence, that 
the claim should be granted or that additional development of 
the claim should be undertaken under the VCAA.  No specific 
new evidence was identified or proffered in support of the 
claim.  For these reasons, the Board finds that there is no 
prejudice to the appellant in adjudicating this claim now.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C. §§ 5103 and 5103A (West 
Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified 
at 38 C.F.R. § 3.159).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The Court of Appeals for 
Veterans Claims has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999) (en banc), 
vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Facts and Analysis

The appellant is seeking service connection for the cause of 
the veteran's death, which would then provide for dependency 
and indemnity compensation to her, as his surviving spouse.  
Her claim was filed in May 1997, following the veteran's 
death in March of that year.  She essentially asserts that he 
began smoking during his service, became addicted to tobacco 
during service, smoked for several decades thereafter, and 
died as a result of a smoking-related disease, emphysema.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service, or for a disability which is 
proximately due to, or the result of, a service-connected 
disability.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 
C.F.R. §§ 3.303, 3.310(a) (2000).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2000).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).

The appellant's claim is premised on the VA General Counsel's 
precedent opinion contained in VAOPGCPREC 2-93 (Jan. 13, 
1993), which held, among other things, that service 
connection for disability or death may be established if the 
evidence shows that the claimed injury or disease resulted 
from tobacco use in the line of duty during active service.  
Further, VAOPGCPREC 2-93 held that whether nicotine 
dependence, per se, is a disease entity for compensation 
purposes is an adjudicative matter, to be resolved by VA 
adjudicators, based upon medical principals relating to that 
condition.  The opinion cited the Diagnostic and Statistical 
Manual of Mental Disorders, 3rd ed. (DSM-III), which in turn 
lists criteria for the definition of nicotine dependence.  
Hence, the opinion continued, if a veteran became dependent 
upon nicotine during service, and tobacco use resulting from 
that dependence led to a post-service development of a 
disability, then service connection could be established for 
the post-service disability.

The appellant's service representative has cited another 
pertinent legal opinion, VAOPGCPREC 19-97 (May 13, 1997) for 
a similar proposition, in the August 2001 Written Brief 
Presentation.  In particular, that opinion found that a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established, on the basis that such tobacco 
use resulted from nicotine dependence arising in service and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  If each of these three questions is 
answered in the affirmative, service connection should be 
established on a secondary basis.  These are questions that 
must be answered by adjudication personnel applying 
established medical principles to the facts of each 
particular claim.

The Board notes that, in Public Law No. 105-206, § 9014, 112 
Stat. 865 (1998), a new statutory provision was enacted which 
provides, in pertinent part, that "a veteran's disability or 
death shall not be [service connected] on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during the veteran's 
service."  38 U.S.C.A. § 1103 (West Supp. 2001).  That 
legislation has been implemented by the issuance of a 
regulation by the Secretary of Veterans Affairs.  66 Fed. 
Reg. 18,195-98 (Apr. 6, 2001) (to be codified at 38 C.F.R. § 
3.300).  Those provisions of law, however, are applicable 
only to claims filed after June 9, 1998.  The present claim, 
filed in 1997, must be adjudicated under the law as it 
existed before the enactment of Public Law No. 105-206.

The appellant does not assert, nor does the record reasonably 
show, that the veteran's sole service-connected disability, 
residuals of a concussion to the right eye, should have been 
rated 100 percent disabling for 10 years prior to his death, 
an alternative method to obtain dependency and indemnity 
compensation under 38 U.S.C.A. § 1318.  Nor does she contend 
that congestive heart failure or diabetes, each listed on the 
death certificate, was incurred or aggravated during the 
veteran's military service.  Further, the appellant does not 
assert, nor does the record reasonably show, that any in-
service use of tobacco during the veteran's 21 months of 
active duty caused emphysema many decades following his 
separation from service.  Her claim is limited to the 
theories described above, i.e., that his long-term use of 
tobacco over many decades caused the conditions which led to 
his death.

The VA Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  
Therefore, the two principal questions which must be answered 
in resolving a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence upon nicotine 
during service; and (2) whether nicotine dependence which 
arose during service may be considered the proximate cause of 
claimed disability or death occurring after service.

With regard to the first question, VAOPGCPREC 19-97 held that 
the determination of whether a veteran is, in fact, dependent 
on the drug nicotine is a medical issue.  It noted that the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., of the American Psychiatric Association, (DSM-IV), 
provides that the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.  See Quick Reference to the Diagnostic Criteria 
from DSM-IV, Washington, DC, American Psychiatric 
Association, 1994.

The Board is obligated to follow these precedent opinions of 
the General Counsel with regard to tobacco-disability claims.  
See Davis v. West, 13 Vet. App. 178, 183 (1999), vacated on 
other grounds, ___ Vet. App. ___, No. 97-1057 (Aug. 29, 
2001).

Review of the claims file discloses that the service medical 
records contain no reference to the veteran's use of, or 
addiction to, tobacco.  A February 1946 separation 
examination report noted a normal chest X-ray and normal 
lungs.  A February 1956 VA examination conducted for an 
earlier claim likewise makes no reference to smoking or other 
tobacco use.

A March 1997 Certificate of Death issued by the state of New 
York lists the veteran's immediate cause of death as 
respiratory failure due to emphysema as a consequence of past 
tobacco use.  An autopsy was not performed.  A July 1992 
entry into treatment records from Lewis County General 
Hospital in Lowville, New York, shows that the veteran then 
had complaints of dyspnea and fever of one week's duration.  
The veteran reported that he had begun smoking at the age of 
12, and that was currently smoking one pack per day.  He was 
diagnosed with bilateral pneumonia.  A November 1993 entry 
into treatment records from that same facility reflected a 
diagnosis of obstructive airway disease secondary to 
cigarette smoking, with a 50-pack-year history of smoking.  
Other treatment records show substantially the same diagnosis 
of obstructive airway disease or emphysema as a result of 
smoking, culminating in his death in March 1997.

In December 1997, the RO received a statement from the 
veteran's first wife.  She stated that she had known the 
veteran since 1931, prior to his active service, and that he 
did not use tobacco prior to active service.  She also stated 
that he used tobacco following his release from active 
service in 1946.  The May 1997 application from the appellant 
indicates that the veteran and his first wife had divorced in 
1955. 

Finally, one of the veteran's private physicians, Dr. R, has 
provided a March 2000 statement indicating that the veteran 
had first used tobacco in the 1940s, and became addicted 
after only a short period of use.  As with the other medical 
evidence, Dr. R. stated that tobacco use was the most 
significant factor in the cause of the veteran's death.  Dr. 
R. acknowledged that he had not known or treated the veteran 
during the 1940s, and treated him only during the 1990s.  The 
physician said that standard medical thought would be that if 
the veteran began using tobacco from April 1944 to February 
1946, then he would have been addicted by February 1946.

We note that Dr. R's statement was submitted with the 
appellant's motion for reconsideration of the January 2000 
decision of the Board, and hence was not considered by the 
Board in that decision.  It was subsequently considered by 
the RO, which denied reopening of the appellant's claim.  
Under 38 C.F.R. § 19.31, the submission of new evidence in a 
case on appeal generally requires the issuance of a 
Supplemental Statement of the Case (SSOC) by the RO.  Here, 
where the Board's decision has been vacated, and Dr. R's 
statement was subsequently received, we have considered 
whether the case should be remanded for the issuance of an 
SSOC.  The Board finds, however, that the lack of an SSOC 
constitutes, at most, harmless error, since we are fully 
addressing the substance of the medical statement at this 
time.  Thus, a remand at this juncture would simply cause 
unwarranted delay in the resolution of the appellant's claim.

As noted above, the appellant's claim is premised on the 
veteran's first beginning the use of tobacco during service, 
becoming addicted during service, and continuing thereafter, 
until around 1992.  The medical evidence consistently shows 
that his emphysema, also characterized as chronic obstructive 
pulmonary disease, which led to his death in March 1997, was 
a result of the veteran's many decades of smoking.  The 
central issue here is determining when the veteran became 
nicotine dependent.  If the answer is during service, then 
service connection may be warranted.  

In light of the above evidence, the Board finds that the 
preponderance of the evidence is against this claim.  
Ultimately, while the appellant, who married the veteran in 
1957, asserts that the veteran first began using tobacco 
during service, and became addicted during service, clinical 
evidence reported by the veteran during the course of medical 
treatment reflects that he began smoking prior to service, at 
the age of 12.  While the veteran's former wife has stated 
that the veteran did not use tobacco prior to his entrance 
into active service, the veteran informed his treatment 
providers in July 1992 that he began smoking at the age of 
12, which places the onset of smoking prior to service.  The 
Board finds as a factual matter that the veteran's first 
wife's statement, based upon recollections that are almost 
five decades old, is less probative than the veteran's 
statement to treating medical personnel in 1992.  While his 
statement was also made many years after the fact, he was 
certainly in a far better position to relate his own smoking 
history, as opposed to his first wife attempting to recall a 
history, or his widow relating history based upon second-hand 
accounts.  The Board would emphasize that the veracity of the 
veteran's first wife is not questioned, but rather, the 
probative value of her memory of events that occurred many 
decades ago is at issue.  For these reasons, the Board finds 
as a factual matter that the veteran's use of tobacco 
predated his entrance into active service.

Turning to the March 2000 statement from Dr. R, the Board 
would note that the opinion establishing that the veteran 
became nicotine addicted during active service is based upon 
an assumption that he first began using tobacco during his 
active service.  These facts were implicitly related to him 
by the appellant.  As discussed above, the medical evidence 
reflects that the veteran began using tobacco prior to 
service, and there is nothing in the March 2000 statement 
from Dr. R. that would suggest that he reviewed the veteran's 
claim file, or in particular, saw the July 1992 treatment 
record that showed that he began smoking at the age of 12.  
To seek out a further opinion from Dr. R. or another 
clinician to determine whether the veteran first began 
smoking at the age of 12, as he related in 1992, or during 
service, as his ex-wife now recalls, would be to seek a 
speculative opinion, which is not required under the VCAA and 
would bring no further benefit to the claimant.

In denying the claim, the Board is cognizant of the veteran's 
combat history during service.  The United States Court of 
Appeals for the Federal Circuit has held, in Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996), that, under 38 U.S.C.A. 
§ 1154(b), a combat veteran's assertions of an event during 
combat are to be presumed if consistent with the time, place, 
and circumstances of such service.  In this case, however, 
nothing in the claims file would show that the veteran has 
asserted that he became nicotine dependent as a result of his 
combat service, or that his pulmonary disorders began during 
combat.  Accordingly, service connection is not warranted 
under these provisions.

Finally, while the Court has generally frowned upon the Board 
using a veteran's reported history as medical evidence 
against him, see Paulson v. Brown, 7 Vet. App. 466 (1995), 
the Court's concern in that case as well as in other cases 
appeared to be the Board's use of a veteran's statements to 
provide an etiology of a disorder that might have preexisted 
service.  The Court there (and in other cases) found that a 
veteran was not competent to provide a medical opinion, 
lacking sufficient specialized training.  However, in this 
case, the veteran merely provided clinicians with the time 
period when he had first begun smoking.  Even as a layperson, 
he was competent to provide thats information, and 38 C.F.R. 
§ 3.159 now provides that "competent lay evidence" means 
evidence not requiring that the person offering it have 
specialized education, training, or experience.  

For the above reasons and bases, the Board finds that the 
veteran did not begin the use of tobacco during service, and 
there is no medical evidence that the veteran's pre-service 
use of tobacco became addicting during his service.  The 
Board wishes to express its deepest sympathy for the 
appellant's tragic loss of her husband, and also our 
appreciation of her obvious sincerity in pursuing this claim.  
However, the Board must decide cases based upon the facts and 
the law currently in effect, and not upon sympathy or good 
will.

We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  The preponderance of the evidence is against 
the claim for service connection for the cause of the 
veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



